                                Case 3:18-cv-00435-JLS-MSB Document 45-2 Filed 01/10/19 PageID.551 Page 1 of 5


                                    KAZEROUNI LAW GROUP, APC                     HYDE & SWIGART
                                1
                                    Abbas Kazerounian, Esq. (249203)             Joshua B. Swigart, Esq. (225557)
                                2   ak@kazlg.com                                 josh@westcoastlitigation.com
                                    Matthew M. Loker, Esq. (279939)              2221 Camino Del Rio South, Ste. 101
                                3
                                    ml@kazlg.com                                 San Diego, CA 92108
                                4   245 Fischer Avenue, Ste. D1                  Telephone: (619) 233-7770
                                    Costa Mesa, CA 92626                         Facsimile: (619) 297-1022
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    MANNING LAW, APC
                                8   Joseph R. Manning, Jr., Esq. (223381)
                                    info@manninglawoffice.com
                                9
                                    4667 MacArthur Boulevard, Ste. 150
                               10   Newport Beach, CA 92660
                               11
                                    Telephone: (949) 200-8755
                                    Facsimile: (800) 520-5523
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Attorneys for Plaintiffs,
    COSTA MESA, CA 92626




                               13
                               14                        UNITED STATES DISTRICT COURT
                               15                      SOUTHERN DISTRICT OF CALIFORNIA

                               16   JAMES RUTHERFORD; AND,                      Case No.: 18-cv-435 JLS (MSB)
                               17   THE ASSOCIATION 4 EQUAL
                                    ACCESS, INDIVIDUALLY AND                    DECLARATION OF JAMES
                               18   ON BEHALF OF ALL OTHERS                     RUTHERFORD IN SUPPORT OF
                               19   SIMILARLY SITUATED,                         PLAINTIFFS’ MOTION FOR
                                                                                CLASS CERTIFICATION
                               20
                                                  Plaintiffs,
                               21                                                DATE:      February 21, 2019
                                                     v.                          TIME:      1:30 p.m.
                               22                                                COURTROOM: 4D
                                    EVANS HOTELS, LLC,
                               23
                                                   Defendant.                   HON. JANIS L. SAMMARTINO
                               24
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                    Case No.: 18-cv-435 JLS (MSB)                    Rutherford, et al. v. Evans Hotels, LLC
                                     DECLARATION OF JAMES RUTHERFORD IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                  CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-2 Filed 01/10/19 PageID.552 Page 2 of 5




                                                        DECLARATION OF JAMES RUTHERFORD
                                1
                                     I, JAMES RUTHERFORD, declare:
                                2
                                        1. I am the named plaintiff in this action.
                                3
                                        2. I have personal knowledge of the following facts and, if called upon as a
                                4
                                            witness, could and would competently testify thereto, except as to those
                                5
                                            matters which are explicitly set forth as based upon my information and
                                6
                                            belief and, as to such matters, I am informed and believe that they are true
                                7
                                            and correct.
                                8
                                        3. I am writing this declaration in support of my Motion for Class
                                9
                               10
                                            Certification in the above-captioned action.

                               11
                                        4. I am also the founder of The Association 4 Equal Access (“A4EA”)
KAZEROUNI LAW GROUP, APC




                                        5. I suffer from spinal stenosis.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                        6. My spinal stenosis is aggravated by a herniated disc.

                               14
                                        7. I also have an arthritic condition in my thumbs.

                               15
                                        8. This condition makes it difficult for me to grab, twist, and turn objects.

                               16
                                        9. I require an accessible room when I travel as a result.

                               17       10. A4EA is an association that I started with the purpose of providing ADA

                               18           related resources and information to disabled individuals.

                               19       11. Additionally, A4EA also seeks to ensure businesses increase accessibility at

                               20           their facilities.

                               21       12. In 2017, I wanted to travel to San Diego.

                               22       13. I spend a lot of time conducting internet research before I travel due to my

                               23           disabilities.

                               24       14. While planning my trip to San Diego, I visited each of Evans Hotel’s

                               25           websites,       www.bahiahotel.com;         www.catamaranresort.com;           and,

                               26           www.lodgetorreypines.com (the “Websites”).

                               27
                                        Case No.: 18-cv-435 JLS (MSB)         1 of 4    Rutherford, et al. v. Evans Hotels, LLC
                               28     PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                      CLASS CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-2 Filed 01/10/19 PageID.553 Page 3 of 5




                                        15. I was unable to determine whether any of these resorts would provide the
                                1
                                            accessible features that I required.
                                2
                                        16. I decided not to stay at any of Evans Hotels’ resorts due to this lack of
                                3
                                            information.
                                4
                                        17. I was informed that Evans Hotels updated the Websites after my initial
                                5
                                            Complaint was filed.
                                6
                                        18. I reviewed the websites thereafter.
                                7
                                        19. I was still unable to locate sufficient information to determine whether I
                                8
                                            could utilize Evans Hotels resorts even after these changes occurred.
                                9
                               10
                                        20. Explicit information on websites is extremely important to me so that I can

                               11
                                            determine in advance if a hotel offers sufficient accommodations.
KAZEROUNI LAW GROUP, APC




                                        21. In the past, I have reserved hotel rooms that either did not convey enough
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                            information online or conveyed incorrect information online regarding the

                               14
                                            accessible features.

                               15
                                        22. This lack of accessible features was only made known to me when I

                               16
                                            traveled to the hotel and checked in.

                               17       23. These undisclosed issues forced me to suddenly change my plans and find

                               18           alternate accommodations in cities that I was unfamiliar with.

                               19       24. In reserving a room that same day, I often am required to pay more than

                               20           when I reserve a room in advance.

                               21       25. Adequate online descriptions for accessible rooms are crucial for me so that

                               22           I can make informed decisions when reserving travel accommodations.

                               23       26. Prior to adding the class claims to this action, I had a discussion with my

                               24           counsel to discuss this option.

                               25       27. My counsel informed me of the duties associated with serving as a class

                               26           representative.

                               27
                                        Case No.: 18-cv-435 JLS (MSB)         2 of 4    Rutherford, et al. v. Evans Hotels, LLC
                               28     PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                      CLASS CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-2 Filed 01/10/19 PageID.554 Page 4 of 5




                                        28. I agreed to do so because I want to ensure that other individuals with
                                1
                                            accessibility needs are able to obtain adequate information online from
                                2
                                            Evans Hotels.
                                3
                                        29. I also want to ensure that other individuals with accessibility needs are able
                                4
                                            to reserve rooms online with Evans Hotels in the same manner as others.
                                5
                                        30. After agreeing to pursue this matter as a class action, I reviewed the
                                6
                                            amended complaint which contained the class allegations.
                                7
                                        31. I also conducted research of my own information to provide to my counsel
                                8
                                            in connection with the filing of this Complaint.
                                9
                               10
                                        32. Thereafter, I have engaged in multiple written and oral communications

                               11
                                            with my counsel regarding case progress.
KAZEROUNI LAW GROUP, APC




                                        33. I also conducted research upon receipt of Evans Hotels’ discovery requests.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                        34. Thereafter, I provided responses and documents to my counsel.

                               14
                                        35. In addition, I sat for two separate depositions in this matter.

                               15
                                        36. The first deposition was in my individual capacity and lasted approximately

                               16
                                            six hours.

                               17       37. The second deposition was in my capacity as the Fed. R. Civ. P. 30(b)(6)

                               18           witness for A4EA.

                               19       38. This second deposition lasted approximately three hours.

                               20       39. I have reviewed the transcripts from these depositions.

                               21       40. A true and correct copy of the excerpts from my individual deposition are

                               22           attached hereto as Exhibit 1.

                               23       41. A true and correct copy of the excerpts from my 30(b)(6) deposition are

                               24           attached hereto as Exhibit 2.

                               25       42. I am unaware of any conflicts in this matter.

                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)         3 of 4    Rutherford, et al. v. Evans Hotels, LLC
                               28     PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                      CLASS CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-2 Filed 01/10/19 PageID.555 Page 5 of 5




                                        43. I would like to see Evans Hotels update Evans Hotels’ Websites in order to
                                1
                                            provide sufficient information online for disabled individuals to know if the
                                2
                                            hotels offer sufficient accommodations.
                                3
                                        44. I would also like Evans Hotels online reservation system to operate in the
                                4
                                            same manner for disabled individuals and others.
                                5
                                        45. I request this Court grant my Motion for Class Certification.
                                6
                                7
                                        I declare under penalty of perjury under the laws of the United States and those
                                8
                                     of the State of California that the foregoing is true and correct, and that this
                                9
                               10
                                     declaration was executed on January 10, 2019.

                               11
KAZEROUNI LAW GROUP, APC




                                                                             By:__________________________________
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                                                                                         JAMES RUTHERFORD
                               13
                               14
                               15
                               16
                               17
                               18

                               19
                               20
                               21
                               22
                               23
                               24
                               25

                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)         4 of 4    Rutherford, et al. v. Evans Hotels, LLC
                               28     PLAINTIFFS JAMES RUTHERFORD; AND, THE ASSOCIATION 4 EQUAL ACCESS’ MOTION FOR
                                                                      CLASS CERTIFICATION
